Citation Nr: 1521674	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

4.  Entitlement to a rating in excess of 10 percent prior to August 17, 2011, and in excess of 20 percent as of August 17, 2011, for a low back disability.

5.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.

6.  Entitlement to a compensable rating for herpes simplex (herpes).

7.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 2010, including service in Southwest Asia during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Veteran presented testimony before the undersigned at a February 2013 hearing, and a transcript of that hearing has been associated with the record. 

The Board notes that a videoconference hearing was held before an Acting VLJ in March 2015.  At that time, the Veteran provided testimony on the issues of entitlement to service connection for headaches, a deviated nasal septum, colonic polyps, and urinary frequency.  Those issues will be addressed in a separate Board decision with a separate docket number.  The Board observes that hearing did not address the issues in this remand and therefore a panel decision is not required.  38 C.F.R. § 20.707 (2014); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

This case was previously before the Board in April 2014, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Unfortunately, the Agency of Original Jurisdiction has not yet been able to complete the development requested in the April 2014 remand.  The Veteran's claims file was returned to the Board for a Board hearing on other issues and those other issues are addressed in a separate decision.  As the previously requested development has not yet been completed, the Board must remand these issues again to ensure compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all treatment records of which VA has notice, including all pertinent VA and private medical records, have been obtained and associated with the claims file.

2.  Then, schedule the Veteran for an examination of rhinitis with a medical doctor of appropriate expertise.  The examiner must review the claims file and must note that review in the report.  With respect rhinitis, regardless of whether that diagnosis is found to exist at the time of the examination, address whether it is at least as likely as not (50 percent or greater probability) that rhinitis had its onset in service or is otherwise related to service, including exposure to chemicals or pollutants in service.  For the purpose of the opinion, assume that the Veteran is competent to report that he served in close proximity to pollutants, such as those emitted from the Jinkanpo Atsugi Incinerator, from a Greek incinerator, and jet fumes.  A full rationale should be provided, and the examiner must consider the Veteran's lay evidence of record.

3.  Then, schedule the Veteran for a Gulf War examination with regard to his claim for service connection for IBS.  The examiner must review the claims file and note that review in the examination report.  A complete rationale for all conclusions and opinions must be provided.  All indicated tests should be performed and all findings reported in detail.  Specifically, the examiner's opinion should address the following:

a) State whether a diagnosis of IBS is warranted.

b) State whether any symptoms associated with claimed IBS are attributable to a known clinical causation, or whether there are objective indications of chronic bowel disability, including both signs in the medical sense of objective evidence perceptible to an examining physician and other non-medical indicators that are capable of independent verification, and cannot be attributed to known clinical diagnosis.

c) If any symptoms of claimed IBS are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that disability was caused or aggravated by service or first manifested during service.  The examiner must consider the Veteran's lay evidence of record.

4.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with left carpal tunnel syndrome.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.  

5.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with lumbar and cervical spine disabilities.  All indicated tests, to include range of motion studies, should be performed.  The examiner must review the claim file and should note that review in the report.  The examiner should also state whether there is any additional loss of function due to weakness, excess motion, painful motion, incoordination, or fatigability.

6.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with herpes simplex.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.

7.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with GERD.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.

8.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

